--DETAILED ACTION--
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on April 7, 2021 has been entered. 
Priority
This application is a 371 of PCT/JP2017/017954 filed on 05/11/2017, claiming foreign priority in Japanese application JP2016-095533 filed on 05/11/2016.
Claim Status
Claim amendment dated 04/21/2021 is under consideration. 
Claims 1-5 and 7-15 are pending and examined. Claims 1, 13, 14, and 15 were amended. Claim 6 was cancelled. 
Withdrawn Claim Objections

Claim Objections 
Claims 3, 5, 7, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections -35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the c	laimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 8-10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Akiyoshi (US 2010/0204102 Al, Published August 12, 2010).
The claims encompass a hyaluronic acid derivative comprising one or more repeating units of formula la and one or more repeating units of formula lb.

Regarding claim 1, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed a hyaluronic acid derivative comprising one or more carboxyl groups converted to -CO-Y where Y is 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 and 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, with a reasonable expectation of success because Akiyoshi teaches hyaluronic acid derivatives comprising one or more carboxyl groups converted to –CO-Y where Y is selected from 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 (paragraph 0113) and 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
(paragraph 0073), where X11 and X12 are N(R11) (paragraph 0078), R11 is a hydrogen atom (paragraph 0080), R12 and R13 are a C2-50 hydrocarbon group (paragraph 0081), and Y1 is a C-C double bond (paragraph 0082). 
Akiyoshi teaches that carboxyl groups are converted to CO-Y. It would have been reasonable to interpret this teaching to mean that every occurrence of Y is the same or different. Both embodiments would have been equally obvious.
The claimed formula (la) is obvious over a repeating unit having a carboxy group
converted to -CO-Y where Y is 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, when in the claimed formula (Ia) R1x, R2x, R3x, R4x, and R5x are each a hydrogen atom, X1 is -NR7-
The claimed formula (lb) is obvious over a repeating unit having a carboxyl group converted to -CO-Y where Y is 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, where X11 and X12 are N(R11), R11 is a hydrogen atom, R12 and R13 are a C2-50 hydrocarbon group, and Y1 is a C-C double bond, when in the claimed formula (lb) Rly, R2y, R3y, R4y, and R5y are hydrogen atoms, X2 is -NR31-CHR32-(CH2)n11-A3-B2 in which R31 and R32 are hydrogen atoms, n11 is 1-6, A3 is a single bond, B2 is -NR36-X4 where R36 is a hydrogen, X4 is -CORa where Ra is C8-50 akenyl.
The limitations of claim 2 are met because hyaluronic acid derivative of the prior art contains repeating units that are not derivatized, and those units have the claimed formula (II) when Rla, R2a, R3a, R4a, and R5a are all hydrogen atoms, and Xa is a hydroxyl group. Akiyoshi teaches that one or more carboxyl groups are converted to -CO-Y, which would have reasonable to interpret to mean that there are unmodified repeating units in the hyaluronic acid chain.
Regarding claim 4, it would have been obvious to have selected –NH-(CH2)p-NH2 where p is 2-10 as the Y group, with a reasonable expectation of success because Akiyoshi teaches it a suitable Y group (paragraph 0086 and 0109). Claimed formulae c, d, and e are obvious over –NH-(CH2)p-NH2.
Regarding claims 8-10, hyaluronic acid derivative taught by Akiyoshi comprises at least one repeating unit of formula la and at least one repeating unit of formula lb. Akiyoshi does not teach concentrations of repeating units in the derivative. However, it would have been prima facie obvious to a person of ordinary skill in the art to have formed the derivative having varying amounts of each repeating unit as long as the derivative has at least one repeating unit of each. 
Regarding claim 12, it would have been obvious to have formed a composition comprising the hyaluronic acid derivative as described above, with a reasonable expectation of success because Akiyoshi teaches such compositions (paragraph 0043). It would have been obvious to have formulated the composition as a pharmaceutical composition because Akiyoshi teaches that derivative is useful for drug encapsulation (paragraph 0041).
Regarding claims 13 and 14, it would have been obvious to have formed a pharmaceutical composition comprising complexing a drug with a nanogel composed of the hyaluronic acid derivative as described above, with a reasonable expectation of success because Akiyashi teaches a method of making a pharmaceutical composition comprising these steps (paragraph 0209).
The limitations of claim 15 are met because Akiyoshi teaches a method that produces a pharmaceutical composition comprising a drug complexed to a hyaluronic acid derivative.
Claims 13-15 require a pharmaceutical composition that has increased mucosal permeability and is for transmucosal administration. These limitations are met because the prior art composition is structurally the same as the presently claimed composition and it necessarily has the same properties as the claimed composition, including having increased mucosal permeability and being for transmucosal administration.
Double Patenting Rejections 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of copending Application No. 16/763,926 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the hyaluronic acid derivative in present claim 1 in encompassed by the hyaluronic acid derivative in claim 6 of the copending application. Claimed repeating unit (Ia) is the same as repeating unit (Ia) in the copending claim 6. Claimed repeating unit (Ib) is the same as repeating unit (Ib) in the copending claim 6. The present claims describe the hyaluronic acid derivative as comprising repeating units (Ia) and (Ib), thus it is irrelevant that copending claim 6 requires the hyaluronic acid to comprise repeating units (Ia), (Ib), and (Ic).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Examiner’s Response to Applicant’s Arguments 
In the remarks dated April 7, 2021 the applicant traversed the rejections and provided arguments. 
Applicant’s arguments were fully considered but are not persuasive because independent claims 1 and 13 continue to recite –NR31-CHR32-(CH2)n11-A3-B2 as an alternative for the variable X2, which does not require the presence of the variable Z3. Rejection over Akiyoshi may be obviated by limiting the definition of variable X2 to moieties that require the presence of Z3.   
Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459.
The examiner can normally be reached on 8-5 M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the
PAIR system, see http://palr-dlrect.iispto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alma Pipic/
Primary Examiner, Art Unit 1617